J-S05016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTY L. SMITH                           :
                                               :
                       Appellant               :   No. 1268 MDA 2019


         Appeal from the Judgment of Sentence Entered July 16, 2019,
             in the Court of Common Pleas of Lancaster County,
            Criminal Division at No(s): CP-36-CR-0005216-2010.


BEFORE: SHOGAN, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY KUNSELMAN, J.:                       FILED SEPTEMBER 15, 2020

        Christy Smith appeals form the judgment of sentence imposed after this

Court remanded for resentencing. On appeal, Smith asserts that, because

Subchapter I of SORNA II1 is punitive, the trial court’s requiring her to comply

with the notification and registration requirements of Subchapter I violates

the ex post facto clauses of both the state and federal constitutions.2 Given

our Supreme Court’s recent decision in Commonwealth v. Lacombe, ___

A.3d ___, 2020 WL _______ (35 & 64 MAP 2018) (Pa. 2020) (filed July 21,

____________________________________________


1   See 42 Pa.C.S.A. §§ 9799.51-9799.75.

2See U.S. Const. art. 1, § 9; § 10 (providing federal prohibition against ex
post facto laws); Pa. Const., Article I, § 17 (providing state prohibition against
ex post facto laws).
J-S05016-20


2020, in which the High Court found Subchapter I not punitive, we affirm

Smith’s judgment of sentence.

      In 2008, Smith began a sexual relationship with J.J., a fifteen-year-old

student in her tenth-grade English class. This Court previously summarized

the pertinent facts and protracted procedural history as follows:

            On July 6, 2012, the Commonwealth charged [Smith] via
         an amended criminal information with six counts of
         involuntary deviate sexual intercourse, three counts of
         statutory sexual assault, three counts of unlawful contact
         with a minor, and one count of corruption of minors.
         [Smith] was also charged with offenses related to her
         relationship with another student.        The cases were
         consolidated for trial and the trial court denied [Smith’s]
         motion to sever the charges involving J.J. from the charges
         involving the other student.       [Smith] was convicted;
         however, this Court vacated [Smith’s] judgment of sentence
         after concluding that the trial court erred by denying her
         motion to sever. See [Commonwealth v. Smith, 87 A.3d
         890 (Pa. Super. 2013), (unpublished memorandum), at 8-
         18].

             On remand, [Smith] proceeded to trial on the instant
         criminal information. On March 26, 2014, she was convicted
         of two counts of involuntary deviate sexual intercourse, one
         count of statutory sexual assault, one count of unlawful
         contact with a minor, and one count of corruption of minors.
         On May 20, 2014, the trial court sentenced her to an
         aggregate term of 14 to 30 years’ imprisonment. This Court
         affirmed and our Supreme Court denied allowance of
         appeal. Commonwealth v. Smith, 121 A.3d 1144, 2015
         WL     6166608      (Pa.   Super.     2015)     (unpublished
         memorandum), appeal denied, 125 A.3d 1201 (Pa. 2015).

             [Smith] filed a timely Post-Conviction Relief Act (“PCRA”)
         petition, and on March 30, 2017, the PCRA court granted
         relief on [Smith’s] claim that she received an illegal
         sentence and denied the petition in all other respects. On
         July 31, 2017, the trial court sentenced [Smith] to an
         aggregate term of 14 to 28 years’ imprisonment. It also

                                     -2-
J-S05016-20


          informed [Smith] that she was subject to Subchapter H’s
          requirements. [Smith] filed a post-sentence motion and the
          trial court denied that motion on August 7, 2017.

Commonwealth v. Smith, ___ A.3d ___ (Pa. Super. 2018), (unpublished

memorandum), at 2-4 (footnotes omitted).

       Smith filed a timely appeal to this Court, in which she challenged the

discretionary aspects of her sentence, as well as whether the trial court erred

in notifying her that she was subject to Subchapter H registration

requirements. We found no merit to Smith’s discretionary aspects claim. See

Smith, unpublished memorandum at 4-9. However, we did agree with Smith

that the trial court erred in requiring her to comply with Subchapter H’s

registration requirements since she committed her crimes prior to SORNA I’s

effective date.3    Id. at 10.      We therefore vacated that portion of Smith’s

judgment of sentence, and remanded to the trial court “where the

Commonwealth may argue that [Smith] is subject to the registration

requirements set forth in Subchapter I, 42 Pa.C.S.A. § 9799.51 et seq.” Id.

at 10-11.



____________________________________________


3 In his Majority Opinion in Lacombe, Justice Dougherty provides a thorough
discussion of the original SORNA statute, the Muniz decision, and the new
requirements of Subchapter I. See Lacombe, ___ A.3d at ___, Slip Opinion
at 7-19. Thus, we need not repeat this statutory history and case law here.
For purposes of this memorandum, we note that Subchapter H is based on the
original SORNA statute and is applicable to offenders who committed their
crimes after the December 20, 2012 effective date of SORNA; Subchapter I is
applicable to offenses who committed their offenses between April 22, 1996
and the effective date of SORNA.


                                           -3-
J-S05016-20



       Following remand, the trial court resentenced Smith on July 16, 2019,

“using Act 29 of 2018, Subchapter I . . . based upon the Superior Court’s

suggestion.” Trial Court Opinion, 9/4/19, at 2. This timely appeal followed.

Both Smith and the trial court have complied with Pa.R.A.P. 1925.

       Smith now raises the following issue:

             Whether     the   imposition    of   lifetime  reporting
          requirements upon [Smith] consistent with the provisions of
          [Subchapter I] violates the prohibitions against [ex post
          facto] laws contained in the United States and Pennsylvania
          Constitutions?

Smith’s Brief at 6 (excess capitalization omitted).

       Smith summarizes her argument on this issue as follows:

             The imposition of lifetime reporting and registration
          requirements consistent with the provisions of [Subchapter
          I] violated the prohibitions against ex post facto laws
          contained in the United States and Pennsylvania
          Constitutions. [Subchapter I] is so punitive in nature that
          to retroactively apply its requirements constitutes
          punishment. In particular, [Subchapter I], is overbroad,
          publicly shames [Smith] and has reporting requirements
          that are excessive.

             Under all of these circumstances, [this] Court should
          reverse the matter and order that [Smith] is not subject to
          any reporting requirements.

Id. at 12.4
____________________________________________


4 In his Majority Opinion in Lacombe, Justice Dougherty provides a thorough
discussion the original SORNA statute, the Muniz decision, and the new
requirements of Subchapter I. See Lacombe, ___ A.3d at ___, Slip Opinion
at 7-19. Thus, we need not repeat this statutory history and case law here.




                                           -4-
J-S05016-20



       Contrary to Smith’s argument, the Pennsylvania Supreme Court in

Lacombe has now decided that the registration and notification requirements

of Subchapter I of SORNA II are not punitive.5      Therefore, Subchapter I’s

application to Smith does not violate the ex post facto clauses of the state and

federal constitutions.

       In Lacombe, supra, the High Court began its ex post facto analysis by

applying the same two-part analysis employed in Muniz, supra, and previous

cases:
             We first consider whether the General Assembly’s “intent
          was to impose punishment, and, if not, whether the
          statutory scheme is nonetheless so punitive either in
          purpose of effect as to negate the legislature’s nonpunitive
          intent.” Williams II, 832 A.2d at 971. If we find the
          General Assembly intended to enact a civil scheme, we then
          must determine whether the law is punitive in effect by
          considering the Mendoza-Martinez factors. Id. at 972.

Lacombe, __ A.3d at ___, Slip Opinion at 21-22 (quoting Muniz, supra).

Our Supreme Court further cited Muniz for the proposition that, when

conducting this analysis, “only the ‘clearest proof’ may establish that a law is



____________________________________________


5 Justice Dougherty delivered the Majority Opinion, joined by Chief Justice
Saylor and Justices Baer and Todd. Justice Mundy joined the majority opinion
but expressed her disagreement with the Majority’s treatment of one of the
balancing factors considered when conducting the ex post facto analysis.
Justice Wecht filed a Concurring and Dissenting Opinion, joined by Justice
Donohue, in which he stated his agreement with a jurisdictional issue, but
opined that Subchapter I remained punitive. See infra.




                                           -5-
J-S05016-20



punitive in effect,” and that, “when determining whether a statute is civil or

punitive, we must examine the law’s entire statutory scheme.” Id.

      In response to the first part of the ex post facto analysis, our Supreme

Court noted that the Pennsylvania General Assembly expressly declared that

Subchapter I “shall not be construed as punitive.” Id. at 22. Thus, the High

Court proceeded to thoroughly discuss each of the factors enumerated in

Kennedy v. Mendoza-Martinez, 372 U.S. 144 (1963), to determine whether

Subchapter I was punitive in effect. See Lacombe, ___ A.3d at ___, Slip

Opinion at 22-35. In balancing these factors, our Supreme Court reasoned:
            As the above Mendoza-Martinez, analysis clearly
         reflects, Subchapter I effected significant changes from the
         original version of SORNA, retroactive application of which
         we found unconstitutional in Muniz. To summarize, we find
         three of the five factors weigh in favor of finding Subchapter
         I nonpunitive. Additionally, we give little weight to the fact
         Subchapter I promotes the traditional aims of punishment
         and give significant weight to the fact Subchapter I is
         narrowly tailored to its nonpunitive purpose of protecting
         the public. As we have not found the requisite “clearest
         proof” Subchapter I is punitive, we may not “override
         legislative intent and transform what has been denominated
         a civil remedy into a criminal penalty[.]” Hudson v. United
         States, 522 U.S. 93, 100 (1997), quoting United States
         v. Ward, 448 U.S. 242, 249 (1980) (internal quotations
         omitted).

Lacombe, ___ A.3d at ___, Slip Opinion, at 35. Thus, the High Court held

“Subchapter I does not constitute criminal punishment, and the ex post facto

claims forwarded by [Lacombe] necessarily fail.” Id.




                                    -6-
J-S05016-20



        Here, the PCRA court compared the provisions of Megan’s Law III, 6 the

sex offender statute applicable when Smith committed her crimes, to the

requirements of Subchapter I, and found any differences that affected her

registration requirements were not punitive.         See PCRA Court Opinion,

9/4/19, at unnumbered 3-4.            This Court may affirm the denial of post-

conviction relief on any ground supported by the record. Commonwealth v.

Benner, 147 A.3d 915, 919 (Pa. Super. 2016).             In light of the recent

Lacombe decision, Smith’s issue fails and she must comply with Subchapter

I of SORNA II. Thus, as Smith is not entitled to relief, we affirm her judgment

of sentence.

        Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2020




____________________________________________


6   See 42 Pa.C.S.A. §§ 9791-9799.9 (expired Dec. 20, 2012).


                                           -7-
J-S05016-20




              -8-